Matter of Albert (2021 NY Slip Op 06300)





Matter of Albert


2021 NY Slip Op 06300


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


&em;

[*1]MATTER OF MATT A. ALBERT,


MATTER OF MATT A. ALBERT, A SUSPENDED ATTORNEY, RESPONDENT.GRIEVANCE COMMITTEE OF THE EIGHTH JUDICIAL DISTRICT, PETITIONER.  Order entered terminating suspension and granting application for reinstatement to the practice of law.
(Filed Oct. 27, 2021.)